EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of May 12, 2022 has been ENTERED.
The substitute specification of May 12, 2022 has been ENTERED.
The drawings of May 11, 2020 have been accepted as FORMAL.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On line 3 of claim 2, delete “rotating)” and insert –rotating—therefor.

In that the examiner’s amendment above merely corrects an obvious typographical error, the correction of which is necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A method adapted to be performed by a sensor signal processor for detecting a configuration of parking slots based on radar detections, the method comprising the steps of; receiving a plurality of radar detections from a radar-based sensor system, generating a representation of a spatial distribution of a set of coordinates associated with the radar detections, and detecting the configuration of parking slots based on a Fourier transform of the representation of spatial distribution.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-14 depends ultimately from allowable, independent claim 1, each of dependent claims 2-14 is allowable for, at least, the reasons for which independent claim 1 is allowable
The text of independent claim 15 as newly-amended is as follows:
“15. (Currently Amended) A sensor signal processor arranged to detect a configuration of parking slots based on radar detections received from a radar- based sensor system, comprising a radar detection rotator arranged to rotate coordinates of the radar detections based on a rotation angle (a) to generate a set of rotated coordinates, a histogram generator arranged to generate a representation of a spatial distribution of the set of rotated coordinates, and a parking slot detector arranged to: determine a Fourier transform of the representation of the spatial distribution using one of a Discrete Fourier Transform or a Fast Fourier Transform; and locate one or more peaks in the Fourier transform of the representation of the spatial distribution corresponding to slot boundaries between the parking slots to detect the configuration of the parking slots, .”  (Bold added).
Finally, with respect to independent claim 15 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
The rejections of claims 1-15 under 35 USC 112(a) and 35 USC 112(b) as set forth in the office action of January 18, 2022 have been overcome by the amendment of May 12, 2022 and by the remarks with that amendment.
No rejections or objections remain in this application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648